DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 43-53 have been examined.

Election/Restrictions
Applicant’s election without traverse of Group 1 claims 1-5 in the reply filed on 08/18/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 43, and 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (WO 2016/054893).
-	In reference to claim 1
Wang teaches a method comprising: receiving a broadcasting message from a base station, wherein the broadcasting message indicates that the base station supports relaying function. (Fig. 2 step 201, par. 0042)

	-	In reference to claim 43
Wang teaches a method comprising: broadcasting, from a base station, a message indicates that the base station supports a relaying function. (Fig. 2 step 201 par. 0042, Fig. 3 step 301, par. 0050)

	-	In reference to claim 49
Wang teaches an apparatus (e.g. relay station; 0019) comprising: a receiver (e.g. broadcast message receiving unit; par. 0020, 0099, 0103) to receive a broadcasting message from a base station, wherein the broadcasting message indicates that the base station supports a relaying function. (Fig. 2 step 201 par. 0042)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 44, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016/054893) in view of Kwon et al. (US 2009/0290528)
-	In reference to claim 2, 44, 50
Wang teaches a system and method that covers substantially all limitations of the parent claim.
Wang does not teach the broadcasting message includes an indicator having at least one bit.
Kwon et al. teaches a broadcasting message (e.g. broadcast beacon; par. 0048-0049) includes an indicator having at least one bit. (Fig. 4 par. 0048-0049) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the broadcasting message of Wang to include an indicator having at least one bit as suggested by Kwon et al. because it would allow for a predefined field in the broadcasting message to indicate to receiving devices that the base station supports relaying function utilizing a bit in order to minimize control overhead and network resources.

Claim(s) 3, 45, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016/054893) in view of Islam et al. (US 2019/0124696).
-	In reference to claim 3, 45, 51
Wang teaches a system and method that covers substantially all limitations of the parent claim.
Wang does not teach that the broadcasting message includes configuration information for the relaying function; and the presence of the configuration information indicates that access to the base station is allowed.
Islam et al. teaches a message includes configuration information for a relaying function (e.g. access parameters for relay node 405; par. 0094); and the presence of the configuration information indicates that access to a node is allowed (e.g. access parameters indicate that access to node 410 is allowed via random access request; par. 0094-0095).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the broadcasting message of Wang to include configuration information for the relaying function; and the presence of the configuration information indicates that access to the base station is allowed as suggested by Islam et al. because it would allow the relaying node to receive configuration information for accessing the base station in order to facilitate communications.

Claim(s) 4, 46, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016/054893) in view of Hampel et al. (US 2019/0297555).
-	In reference to claim 4, 52
Wang teaches a system and method that covers substantially all limitations of the parent claim. 

	Wang does not teach a processor for accessing the base station at a communication device; and a transmitter for transmitting capability information of the communication device to the base station.
	Hampel et al. teaches a processor (e.g. processor; par. 0138) for accessing the base station at a communication device (e.g. MT accessing base station via signaling channel, par. 0126); and a transmitter (e.g. transmitter; par. 0138, 0142) for transmitting capability information of the communication device to the base station (e.g. MT transmitting capabilities of the MT to base station; par. 0127).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include a processor for accessing the base station at a communication device; and a transmitter for transmitting capability information of the communication device to the base station as suggested by Hampel et al. because it would allow the communication device to communicate with the base station and inform the base station of the capabilities of the communication so the base station may determine configuration information for the communication device.

-	In reference to claim 46
Wang teaches a system and method that covers substantially all limitations of the parent claim. 
Wang does not teach receiving accessing request from a first communication device; and receiving capability information of the first communication device.
Hampel et al. teaches receiving accessing request from a first communication device (e.g. base station receiving accessing request from MT via signaling channel, par. 0126); and receiving capability information of the first communication device (e.g. base station receiving capability information of MT from the MT; par. 0127).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to receiving accessing request from a first communication device; and receiving capability information of the first communication device as suggested by Hampel et al. because it would allow the communication device to communicate with the base station and inform the base station of the capabilities of the communication so the base station may determine configuration information for the communication device.

Claim(s) 5, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016/054893) in view of Hampel et al. (US 2019/0297555) in view of Zhang et al. (US 10873413) in view of LEE et al. (US 2016/0044710).
-	In reference to claim 5, 53
The combination of Wang and Hampel et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Wang and Hampel et al. does not teach the receiver receiving configuration information from the base station, wherein the configuration information includes at least a threshold for relay selection.
Zhang et al. teaches a receiver (col 9 lines 24-27) receiving configuration information from a node, wherein the configuration information includes at least a threshold for relay selection. (claim 11)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Wang and Hampel et al. to include the receiver receiving configuration information from the base station, wherein the configuration information includes at least a threshold for relay selection as suggested by Zhang et al. because it would allow the base station to configure the communication device with information to be utilized to determine whether to select a relay in order to facilitate communications between communication devices within a network and avoid wasting resources by unnecessarily selecting a relay.
The combination of Wang, Hampel et al. and Zhang et al. does not teach the configuration information includes an identification of the base station.
LEE et al. teaches information includes an identification of the base station. (par. 0017)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration information of the combination of Wang, Hampel et al. and Zhang et al. to include identification of the base station as suggested by LEE et al. because it would allow the communication device to be notified of which base station in the network the communication device is receiving configuration information from so that the communication device may communicate with the base station in subsequent communications.

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016/054893) in view of Hampel et al. (US 2019/0297555) in view of Zhang et al. (US 10873413).
In reference to claim 47
The combination of Wang and Hampel et al. teaches a system and method that covers substantially all limitations of the parent claim.
	The combination of Wang and Hampel et al. does not teach transmitting configuration information to the first communication device, wherein the configuration information includes at least a threshold for relay selection.
Zhang et al. teaches transmitting configuration information to a first communication device, wherein the configuration information includes at least a threshold for relay selection (claim 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Wang and Hampel et al. to include transmitting configuration information to a first communication device, wherein the configuration information includes at least a threshold for relay selection as suggested by Zhang et al. because it would allow the base station to configure the communication device with information to be utilized to determine whether to select a relay in order to facilitate communications between communication devices within a network and avoid wasting resources by unnecessarily selecting a relay.

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016/054893) in view of Hampel et al. (US 2019/0297555) in view of Zhang et al. (US 10873413) in view of LEE et al. (US 2016/0044710).
In reference to claim 48
The combination of Wang, Hampel et al. and Zhang et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Wang, Hampel et al. and Zhang et al.  does not teach wherein the configuration information further includes an identification of the base station.
LEE et al. teaches information includes an identification of the base station. (par. 0017)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration information of the combination of Wang, Hampel et al. and Zhang et al. to include identification of the base station as suggested by LEE et al. because it would allow the communication device to be notified of which base station in the network the communication device is receiving configuration information from so that the communication device may communicate with the base station in subsequent communications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2009/0285149 pertains to each of the source device and the sink device may transmit a beacon where a relay support capability field is set as one to the PNC par. 0046
US 2009/0290528 pertains to a device may perform the data exchange using the relay link, the relay support capability field 403 is set to "1" and may broadcast a beacon including the relay support capability field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466